DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of the Claims
Claims 1-7 are pending in the application. Claims 6-7 are withdrawn, and claims 1-5 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Claim 1 recites evaluating quality of RNA on a basis of a feature value corresponding to a position of a degradation product peak that appears in accordance with degradation of RNA in a region on a low-molecular-weight side relative to an 18S peak in the electrophoresis waveform. Claim 3 recites an area ratio when an area of the degradation product peak is divided into a low-molecular-weight side region and a high-molecular-weight side region. Claim 5 recites wherein the quality of RNA is evaluated using the feature value corresponding to the position of the degradation product peak and a feature value based on the 18S peak or a 28S peak.
The limitations of evaluating quality of RNA on a basis of a feature value corresponding to a position of a degradation product peak that appears in accordance with degradation of RNA in a region on a low-molecular-weight side relative to an 18S peak in the electrophoresis waveform (claim 1) and wherein the quality of RNA is evaluated using the feature value corresponding to the position of the degradation product peak and a feature value based on the 18S peak or a 28S peak (claim 5), as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claims preclude the steps from practically being performed in the mind. The “evaluating” language in the context of the claims encompasses the user mentally evaluating the quality of RNA. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Additionally, the limitations of claims 1 and 5 describe a correlation or relationship between the quality of RNA and the position of the degradation product peak. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claims recite a law of nature. Additionally, the limitation of an area ratio when an area of the degradation product peak is divided into a low-molecular-weight side region and a high-molecular-weight side region, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts such as mathematical calculations. The “area ratio” and “divided” language in the context of this claim encompasses mathematical calculations that can be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of obtaining an electrophoresis waveform. The electrophoresis waveform is recited at a high-level of generality such that it amounts to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract ideas or law of nature into a practical application because they do not impose any meaningful limits on practicing the abstract ideas or law of nature as they are insignificant extra-solution activity. See MPEP § 2106.05(g). The claim is directed to abstract ideas and laws of nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea and law of nature into a practical application, the additional element of obtaining an electrophoresis waveform amounts to no more than mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Auer et al., Chipping away at the chip bias: RNA degradation in microarray analysis, Nature Genetics, Vol. 35, No. 4, pp. 292-293 (2003) teaches an electrophoresis waveform in the form of a chromatogram (Figs. 1a-1b, pg. 292, col. 1, col. 2); Schroeder et al., The RIN: an RNA integrity number for assigning integrity values to RNA measurements, BMC Molecular Biology, Vol. 7, No. 3, pp. 1-14 (2006) teaches electropherograms (Figs. 1-2, 8); Denisov et al., Development and Validation of RQI: An RNA Quality Indicator for the ExperionTM Automated Electrophoresis System, Bulletin 5761 Rev B, Bio-Rad Laboratories, Inc. (2008) teaches electropherograms (Figs. 1-3). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claims are not patent eligible.
Claims 2-5 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Auer et al., Chipping away at the chip bias: RNA degradation in microarray analysis, Nature Genetics, Vol. 35, No. 4, pp. 292-293 (2003) (hereinafter “Auer”) (provided in Applicant’s IDS filed on December 29, 2020).
Regarding claims 1-2, Auer teaches an electrophoretic analysis method for evaluating quality of RNA by a waveform analysis of an electrophoresis waveform, comprising: evaluating quality of RNA on a basis of a feature value corresponding to a position of a degradation product peak that appears in accordance with degradation of RNA in a region on a low-molecular-weight side relative to an 18S peak in the electrophoresis waveform, of instant claim 1, wherein the feature value corresponding to the position of the degradation product peak is a value representing a position of a peak top of the degradation product peak, of instant claim 2 (quantitative characterization of RNA degradation using a mathematical model and an electrophoresis chromatogram of the size distribution of cellular RNAs showing three prominent peaks of small RNAs, 18S and 28S rRNA, and a broad range of molecular weights with much weaker signals; with increasing degradation, heights of 18S and 28S peaks gradually decrease and additional degradation peak signals appear in a molecular weight range between small RNAs and the 18S peak; the ratio of the average degradation peak signal to the 18S peak signal multiplied by 100 is referred to as the degradation factor, which is a reproducible parameter for degradation of RNA, Fig. 1b, pg. 292, col. 1, col. 2; Examiner notes that the average degradation peak signal corresponds to the average degradation peak heights or peak tops).
Regarding claim 5, Auer teaches wherein the quality of RNA is evaluated using the feature value corresponding to the position of the degradation product peak and a feature value based on the 18S peak or a 28S peak (quantitative characterization of RNA degradation using the mathematical model and the electrophoresis chromatogram of the size distribution of cellular RNAs showing three prominent peaks of small RNAs, 18S and 28S rRNA, and a broad range of molecular weights with much weaker signals; with increasing degradation, heights of 18S and 28S peaks gradually decrease and additional degradation peak signals appear in a molecular weight range between small RNAs and the 18S peak; the ratio of the average degradation peak signal to the 18S peak signal multiplied by 100 is referred to as the degradation factor, which is a reproducible parameter for degradation of RNA, Fig. 1b, pg. 292, col. 1, col. 2; the Degradometer software also contains the ratio of 28S/18S rRNA signal heights for detection of apoptosis and RNA degradation, pg. 293, col. 1, col. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Auer as applied to claim 1 above, and further in view of Godler et al., Improved Methodology for Assessment of mRNA Levels in Blood of Patients with FMRI Related Disorders, BMC Clinical Pathology, Vol. 9, No. 5, pp. 1-13 (2009) (hereinafter “Godler”).
Regarding claim 3, Auer teaches determining the ratio of the average degradation peak signal to the 18S peak signal multiplied by 100 which is referred to as the degradation factor (Fig. 1b, pg. 292, col. 1, col. 2). Auer teaches area measurements of 18S and 28S rRNA (Fig. 1a, pg. 292, col. 1). Auer fails to teach wherein the feature value corresponding to the position of the degradation product peak is a value representing an area ratio when an area of the degradation product peak is divided into a low-molecular-weight side region and a high-molecular-weight side region.
Godler teaches that RNA samples were degraded and analyzed using capillary electrophoresis (abstract). Godler teaches determining the area under the 5S and fast region (Fig. 1A, pg. 3, right column, last paragraph, Capillary electrophoresis, Table 2). Godler teaches that good predictors of RNA degradation include the area under the 5S and fast region (pg. 7, left column, third paragraph, Objective assessment of the chromatographs and mRNA integrity). Godler teaches that area ratios are calculated to predict RNA degradation (Fig. 1A, pg. 3, right column, last paragraph, Capillary electrophoresis, pg. 7, left column, third paragraph, Objective assessment of the chromatographs and mRNA integrity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feature value of Auer to represent an area ratio of 5S and the fast region as taught by Godler in order to yield the predictable result of a good prediction of RNA degradation. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Auer as applied to claim 1 above, and further in view of Shackman et al., High-throughput automated post-processing of separation data, Journal of Chromatography A, Vol. 1040, Issue 2, pp. 273-282 (2004) (hereinafter “Shackman”).
Regarding claim 4, Auer teaches determining the ratio of the average degradation peak signal to the 18S peak signal multiplied by 100 which is referred to as the degradation factor (Fig. 1b, pg. 292, col. 1, col. 2). Auer fails to teach wherein the feature value corresponding to the position of the degradation product peak is a value representing a centroid of the degradation product peak.
Shackman teaches analysis of electropherograms or chromatograms to determine peak centroids, heights, and areas (abstract, pg. 275, left column, last paragraph, 2.1.3. Peak marking and quantitative analysis). Shackman teaches that chemical monitoring by separations can generate large data sets with special requirements for analysis, and the many generated electropherograms may contain several peaks of interest for quantification that change over wide concentration ranges (pg. 276, right column, last paragraph, 1. Introduction). Shackman teaches it would be of interest to determine chromatographic figures of merit (CFOM) on the resulting peaks to ensure good data quality and accurate peak characterization, the CFOM including peak centroids, heights, and areas (abstract, pg. 276, right column, last paragraph, 1. Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feature value of Auer to represent a centroid of the peak as taught by Shackman in order to yield the predictable result of peak evaluation to evaluate quality of RNA, and because determining peak centroids helps ensure good data quality and accurate peak characterization (Shackman, abstract, pg. 276, right column, last paragraph, 1. Introduction). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                     

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699